PER CURIAM.
We initially accepted for review the decision of the Fifth District Court of Appeal in King v. State, 790 So.2d 477 (Fla. 5th DCA 2001), which certified conflict with Winter v. State, 781 So.2d 1111 (Fla. 1st DCA 2001), and certified the following question for review:
DOES THE OFFICE OF THE STATEWIDE PROSECUTOR HAVE JURISDICTION TO PROSECUTE A BURGLARY IN THE COUNTY IN WHICH IT WAS COMMITTED IF IT IS ALLEGED THAT THE BURGLARY WAS A PART OF A BUSINESS ENTERPRISE ENGAGED IN MUL-TI-CIRCUIT CRIMES?
Upon further consideration, we find that review was improvidently granted. Accordingly, this .review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.